DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1 and 13 rejected under 35 U.S.C. 103 as being unpatentable over Kozak (2006/0169090) in view of Santamarina (9,314,852).
Regarding Claim 1, Kozak teaches A modular tool bit holder system (Fig. 7A, [0042]) comprising: 
an angle tool bit holder (Ref. 60, Fig. 7A, [0043]) including a housing (Fig. 7A annotated below) that contains a first input shaft (Ref. 67, Fig. 7A, [0042]) rotatably drivable about a first axis (Ref. theta, Fig. 7A), a first angle gear (Ref. 68, Fig. 7A, [0043]) rotatably drivable by the first input shaft about the first axis, a second angle gear (Ref. 69, Fig. 7A, [0043]) rotatably drivable by the first angle gear about a second axis (See Fig. 7A annotated below) at an angle to the first axis (Fig. 7A annotated below), and a first tool bit holder (Ref. 64, Fig. 7A, [0043]) rotatably drivable by the second angle gear about the second axis; 
a flexible shaft tool bit holder (Ref. 7A) including a second input shaft (Ref. 14, Fig. 7A, [0042]) rotatably drivable about a third axis (Ref. alpha, Fig. 7A), a flexible intermediate shaft assembly (Ref. 12, Fig. 7A, [0042]) bendable into a plurality of configurations [0011], and a second tool bit holder (Fig. 4&5, [0040], Ref. 16d) rotatably drivable about a fourth axis (Fig. 5, Ref. alpha), the flexible intermediate shaft assembly configured to transmit rotation from the second input shaft to the second tool bit holder [0033]; and 
a connection assembly (Ref. 16, Fig. 5&7A, [0042]) operable to selectively non-rotatably couple (Examiner interprets non-rotatably couple as allowing the angle tool bit holder and the flexible shaft to engage with one another) the angle tool bit holder and the flexible shaft tool bit holder relative to one another, 
wherein the system is operable in (b) a second configuration in which the flexible shaft tool bit holder is operable without the angle tool bit holder to drive a second tool bit coupled to the second tool bit holder by coupling the second input shaft to a rotatable output member of a power tool [0030], and (c) a third configuration in which the angle tool bit holder and the flexible shaft tool bit holder are operable in combination to drive a third tool bit coupled to the first tool bit holder by coupling the second input shaft to a rotatable output member of a power 
Kozak fails to explicitly teach a first configuration in which the angle tool bit holder is operable without the flexible tool bit holder.  Santamarina teaches an angled tool bit holder and can be considered analogous art because it is reasonably pertinent to the problem faced by the inventor to be able to use and hold bits in various positions and lengths.  Santamarina teaches the concept that a right angle driver usable alone with power tools.  Santamarina further teaches wherein the system is operable in (a) a first configuration in which the angle tool bit holder is operable without the flexible shaft tool bit holder to drive a first tool bit coupled to the first tool bit holder by coupling the first input shaft to a rotatable output member of a power tool [0040].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to configure the angle tool bit holder, as taught by Kozak, to be operable without flexible shaft tool bit holder, as taught by Santamarina.  

    PNG
    media_image1.png
    622
    516
    media_image1.png
    Greyscale

Regarding Claim 13, Kozak as modified teaches the limitations of claim 1, as described above, and further teaches wherein the flexible intermediate shaft assembly comprises a non-rotating flexible sheath (Ref. 36, Fig. 5, [0037]) and a rotating flexible shaft (Ref. 30, Fig. 4, [0037]) received in the sheath and configured to transmit rotation from the second input shaft to the second tool bit holder ([0040]).  

Claims 2, 3, 6, 7, 11, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kozak in view of Santamarina as applied to claim 1 above, and further in view of Marson (2012/0204685).
Regarding Claim 2, Kozak as modified teaches the limitations of claim 1, as described above, and further teaches wherein the connection assembly comprises a sleeve assembly (Ref. 40, [0037], 
Kozak as modified fails to explicitly teach the sleeve moveable along the fourth axis between a rearward position and a forward position.  Marson teaches an extension bit holder with a sleeve and can be considered analogous are because it is reasonably pertinent to the problem faced by the inventor to be able to use and hold bits in various positions and lengths.  Marson further teaches a sleeve moveable along the fourth axis between a rearward position in which the sleeve is not engageable with the housing (Fig. 8, [0021]) and a forward position in which the sleeve is engageable with the housing (Fig. 7, [0021]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to configure the sleeve, as taught by Kozak, to be moveable along the fourth axis between a reward position and forward position, as taught by Marson.  

    PNG
    media_image2.png
    742
    333
    media_image2.png
    Greyscale


Regarding Claim 3, Kozak as modified teaches the limitations of claim 2, as described above, and Kozak further teaches wherein the sleeve assembly further comprises a lock member (Ref. 26, Fig. 5, [0042]) configured to retain the sleeve.  Marson further teaches the lock member configured to retain the sleeve in at least one of the rearward position and the forward position (Fig. 7&8, [0019]).  

Regarding Claim 6, Kozak as modified teaches the limitations of claim 2, as described above, and Marson further teaches wherein the rearward position, the sleeve exposes the second tool bit holder (Fig. 8) and, in the forward position, the sleeve at least partially covers the second tool bit holder (Fig. 7).  

Regarding Claim 7, Kozak as modified teaches the limitations of claim 2, as described above, and Kozak further teaches wherein the connection assembly further comprises a first engagement structure (Ref. 62, Fig. 7A, [0043]) on one of the housing and the sleeve and a second engagement structure (Ref. 16b, Fig. 5, [0039]) on the other of the housing and the sleeve that non-rotatably engages the first engagement structure.  

Regarding Claim 11, Kozak as modified teaches the limitations of claim 2, as described above, and Kozak further teaches a collar (Ref. 15, Fig. 7A, [0042]) removably coupleable to the angle tool bit holder when the angle tool bit holder is operated in the first configuration, the collar including a third engagement structure (Fig. 7A annotated below) configured to non-rotatably engage the first engagement structure (Fig. 7A).  

Regarding Claim 14, Kozak as modified teaches the limitations of claim 1, as described above, and Marson further teaches an extension handle (Ref. 10, Fig. 5, [0018]) including a third input 

Regarding Claim 16, Kozak as modified teaches the limitations of claim 14, as described above, and Kozak teaches wherein the connection assembly further comprises a first engagement structure (Ref. 62, Fig. 7A, [0043]) on the housing of the angle tool bit holder, a second engagement structure (Ref. 26, Fig. 5, [0042]) on the sleeve of the flexible shaft tool bit holder that non-rotatably engages the first engagement structure when the system is operable in the third configuration.  Marson further teaches a third engagement structure (Ref. 26, Fig. 7, [0019]) on the handgrip of the extension handle that non-rotatably engages the first engagement structure when the system is operable in the fourth configuration ([0019], Fig. 7).  

Claims 8-10, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kozak as modified as applied to claim 2, 3, 6, 7, and 11 above, and further in view of Kress (4,103, 511).
Regarding Claim 8, Kozak as modified teaches the limitations of claim 7, as described above, but fails to teach a first bayonet connector and a second bayonet connector.  Kress teaches a connection assembly for a machine tool with a driving element and can be considered analogous art because the structure is generally consistent with the claimed invention to provide a secure connection.  Kress teaches bayonet connectors that are used with a driving element. Kress further teaches wherein the first engagement structure a first bayonet connector (Fig. 3, Col. 4, Line 3-7) and the second engagement structure a second bayonet connector (Fig. 4, Col. 4, Line 3-7).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the first and second engagement structures, as taught by Kozak, with bayonet connectors, as taught by Kress, to provide a more secure and reliable connection. 
 
Regarding Claim 9, Kozak as modified teaches the limitations of claim 8, as described above, and Kress further teaches wherein the first bayonet connector comprises an L-shaped slot (the recesses between the tabs (40) as L shaped slot due to the engagement that is needed to turn and lock, Fig. 4, Col. 5, Line 3-7) and the second bayonet connector comprises a projection receivable in the L-shaped slot (Ref. 26, Fig. 1-4, Col.5, Line 3-7).  

Regarding Claim 10, Kozak as modified teaches the limitations of claim 7, as described above, and Kress further teaches wherein the first engagement structure comprises a circumferential recess (See Fig. 4 annotated below) and the second engagement structure comprises a tab (Ref. 26, Fig. 3, Col 5, Line 3-7) configured to engage the circumferential recess to inhibit rotation of the housing and the sleeve relative to each other (Col. 5, Line 3-7).  

    PNG
    media_image3.png
    465
    588
    media_image3.png
    Greyscale

Regarding Claim 17, Kozak as modified teaches the limitations of claim 16, as described above, and Kress further teaches wherein the first engagement structure comprises a first bayonet connector (Fig. 3, Col. 4, Line 3-7), the second engagement structure comprises a second bayonet connector (Fig. 4, Col. 4, Line 3-7), and the third engagement structure comprises a third bayonet connector (Fig. 4, Col. 4, Line 3-7).  Kress teaches bayonet connectors that are used with a driving element.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the first, second, and third engagement structures, as taught by Kozak in view of Marson, with bayonet connectors, as taught by Kress, to provide a more secure and reliable connection.  

Regarding Claim 18, Kozak as modified teaches the limitations of claim 16, as described above, and Kress further teaches wherein the first engagement structure further comprises a tab (Ref. 26, Fig. 3, Col 5, Line 3-7), the second engagement structure further comprises a first recess (See Fig. 4 annotated below) configured to be engaged by the tab (Col. 5, Line 3-7), and the third engagement structure further comprises a second recess (See Fig. 4 annotated below) configured to be engaged by the tab (Col. 5, Line 3-7).   

    PNG
    media_image3.png
    465
    588
    media_image3.png
    Greyscale


Claims 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kozak as modified as applied to claim 2, 3, 6, 7, and 11 above, and further in view of Steele (9,352,455).
Regarding Claim 15, Kozak as modified teaches the limitations of claim 14, as described above, and Marson further teaches wherein the third output shaft comprises a third recess (Ref. 20, Fig. 5, [0018]) configured to receive the first input shaft, a polygonal closed rear end (Fig. 5).   
Marson fails to explicitly teach the third recess having a flared open front end.  Steele teaches an extension for use with a power tool to hold drill bits and can be considered analogous are because the structure is generally consistent with the claimed invention.  Steele further teaches the third recess having a flared open front end (Fig.1 and 10 shows a flared front opening). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to configure the recess, as taught by Marson, to have a flared open front end, as taught by Steele.
  
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kozak (2006/0169090) in view of Santamarina (9,314,852) and Marson (2012/0204585).
Regarding Claim 19, Kozak teaches a modular tool bit holder system (Fig. 7A, [0042]) comprising: 
an angle tool bit holder (Ref. 60, Fig. 7A, [0043]) including a housing (Fig. 7A annotated below) that contains a first input shaft (Ref. 67, Fig. 7A, [0042]) rotatably drivable about a first axis (Ref. theta, Fig. 7A), a first angle gear (Ref. 68, Fig. 7A, [0043]) rotatably drivable by the first input shaft about the first axis, a second angle gear (Ref. 69, Fig. 7A, [0043]) rotatably drivable by the first angle gear about a second axis (See Fig. 7A annotated below) at an angle to the first axis (Fig. 7A annotated below), and a first tool bit holder (Ref. 64, Fig. 7A, [0043]) rotatably drivable by the second angle gear about the second axis; 
a flexible shaft tool bit holder (Ref. 7A) including a second input shaft (Ref. 14, Fig. 7A, [0042]) rotatably drivable about a third axis (Ref. alpha, Fig. 7A), a flexible intermediate shaft assembly (Ref. 12, Fig. 7A, [0042]) bendable into a plurality of curved, straight, and/or curvilinear configurations [0011], and a second tool bit holder (Fig. 4&5, [0040], Ref. 16d) rotatably drivable about a fourth axis (Fig. 5, Ref. alpha), the flexible intermediate shaft assembly configured to transmit rotation from the second input shaft to the second tool bit holder [0033]; and
wherein the system is operable in (b) a second configuration in which the flexible shaft tool bit holder is usable without the angle tool bit holder and the extension handle to drive a second tool bit received by the second tool bit holder by coupling the second input shaft to a rotatable output member of a power tool [0030], (c) a third configuration in which the angle tool bit holder and the flexible shaft tool bit holder are operable in combination without the extension handle to drive a third tool bit received by the first tool bit holder by coupling the 
Kozak fails to explicitly teach a first configuration in which the angle tool bit holder is operable without the flexible tool bit holder.  Santamarina teaches an angled tool bit holder and can be considered analogous art because it is reasonably pertinent to the problem faced by the inventor to be able to use and hold bits in various positions and lengths.  Santamarina teaches the concept that a right angle driver usable alone with power tools. Santamarina further teaches wherein the system is operable in (a) a first configuration in which the angle tool bit holder is usable without the flexible shaft tool bit holder and the extension handle to drive a first tool bit received by the first tool bit holder by coupling the first input shaft to a rotatable output member of a power tool [0040].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to configure the angle tool bit holder, as taught by Kozak, to be operable without flexible shaft tool bit holder, as taught by Santamarina.  
Kozak in view of Santamarina fails to explicitly teach an extension handle.  Marson teaches an extension bit holder with a sleeve and can be considered analogous are because it is reasonably pertinent to the problem faced by the inventor to be able to use and hold bits in various positions and lengths.  Marson further teaches an extension handle (Ref. 10, Fig. 5, [0018]) including a third input shaft (Ref. 14, Fig. 5, [0018]) rotatably drivable about a fifth axis (Fig. 6 annotated below) and a third output shaft (Ref. 18, Fig. 5 [0018]) rotatably drivable about the fifth axis by the third input shaft.  Kozak further teaches (d) a fourth configuration in which the angle tool bit holder and the extension handle are usable together without the flexible shaft tool bit holder to drive a fourth tool bit received by the first tool bit holder by coupling the third input shaft to a rotatable output member of a power tool and coupling the first input shaft to the third output shaft [0040].  Kozak teaches the right angle tool bit holder can be used in 

    PNG
    media_image1.png
    622
    516
    media_image1.png
    Greyscale

Regarding Claim 20, Kozak as modified teaches the limitations of claim 19, as described above, and further teaches where the system is further operable in a fifth configuration in which the angle tool bit holder, the flexible shaft tool bit holder, and the extension handle are usable together to drive a fifth tool bit received by the first tool bit holder by coupling the first input shaft to the second tool bit holder, coupling the second input shaft to the third output shaft, and coupling the third input shaft to a rotatable output member of a power tool (As seen in figure 7A, the flexible tool bit holder can be used in conjunction with an extension piece).  In the .

Allowable Subject Matter
Claims 4, 5, and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 4, Kozak in view of Santamarina and Marson, the closest prior art of record, discloses the limitations of the claim in the rejection of claims 1-3, 6, 7, 11-16, and 19-20, as described above, but Kozak in view of Santamarina and Marson, alone or in combination with the additional elements of the claim does not teach, suggest, or make the lock member comprises a lock button coupled to the collar and in combination with the recited features of claim 3.
Claim 5 would be allowable due to being dependent upon an allowed claim.
Regarding Claim 12, Kozak in view of Santamarina and Marson, the closest prior art of record, discloses the limitations of the claim in the rejection of claims 1-3, 6, 7, 11-16, and 19-20, as described above, but Kozak in view of Santamarina and Marson, alone or in combination with the additional elements of the claim does not teach, suggest, or make the lock member comprises a side handle removably coupleable to the collar and in combination with the recited features of claim 11.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Dougherty (10,780,558), Chiang (2016/0332286), Reynolds (4,913,007), Huang (2014/0202289), Hack (7,997,169), White (2008/0317559), and Frenkel (5,709,136) have extension drive bit holders and can be considered analogous art because they are generally consistent with the claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA L POON whose telephone number is (571)272-6164. The examiner can normally be reached on General: 7:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppairmy.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/DANA LEE POON/Examiner, Art Unit 3723                                                                                                                                                                                                        




/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723